[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                    FILED
                                                        U.S. COURT OF APPEALS
                           No. 10-15016                   ELEVENTH CIRCUIT
                       Non-Argument Calendar               SEPTEMBER 8, 2011
                     ________________________                  JOHN LEY
                                                                CLERK
              D.C. Docket No. 1:03-cr-00042-JEC-JFK-1

UNITED STATES OF AMERICA,

                              lllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                              versus

ANTONIO E. MOSES,

                              llllllllllllllllllllll lllllllllDefendant-Appellant.


                     ________________________

                           No. 10-15050
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 1:10-cr-00164-JEC-1



UNITED STATES OF AMERICA,

                              lllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,
                                       versus


ANTONIO MOSES,

                                       llllllllllllllllllllll lllllllllDefendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                (September 8, 2011)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Antonio Moses appeals his sentence of 41 months of imprisonment for mail

fraud, 18 U.S.C. § 1341, and making false statements, id. § 1001, and his sentence

to a consecutive term of 19 months of imprisonment following the revocation of

his supervised release for his convictions in 2005 for conspiring to defraud the

United States, id. § 371, and wire fraud, id. § 1343. Moses argues that the district

court should have excluded from its calculation of loss the amount of a fraudulent

loan for which Roland Lane Jr. applied. Moses also argues that his sentence for

violating his supervised release is procedurally unreasonable. We affirm.

      The district court did not clearly err by including in Moses’s amount of loss



                                          2
the fraudulent loan for which Lane applied. Moses “aided” or “abetted” Lane in

applying for the fraudulent loan “during the commission of [Moses’s] offense of

conviction, in preparation for that offense, or in the course of attempting to avoid

detection or responsibility for that offense.” United States Sentencing Guidelines

Manual § 1B1.3(a)(1). Moses allowed Lane to use in his loan application false

information about his employment with Moses’s shell corporation, Atlanta

Construction Group, and Moses verified that false information about Lane’s

purported employment when queried by the lender. Officer Jan Moses examined

loan applications filed by Moses and determined that he had used the same false

information to apply for at least two loans and to obtain at least one loan and 13

lines of credit.

       Moses’s sentence for violating his supervised release is procedurally

reasonable. The district court considered the sentencing factors and found that

Moses’s conduct was “very serious,” his actions “show[ed] no willingness and no

inclination to ever change,” that his “schemes” posed a “danger to our economic

system and to those who rely on the person’s honesty,” and “the only way to

protect people is to keep [him] in jail longer.” See 18 U.S.C. § 3553(a). Moses

complains that the district court did not address the need to provide educational or

vocational training or to avoid unwarranted sentencing disparities, id. §

                                          3
3553(a)(4), (a)(6), but “[t]he district court need not state on the record that it has

explicitly considered each factor and need not discuss each factor,” United States

v. Dorman, 488 F.3d 936, 938 (11th Cir. 2007). The district court provided a

sufficient explanation for its sentence.

      We AFFIRM Moses’s sentences.




                                           4